Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After further reconsideration of the Non-Rejection Office Action mailed on 04/13/2022, the Examiner is hereby withdrawn the Office Action in favor of the instant Office Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-8, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 2, the phrase “a solar panel” is vague and indefinite because it has no clear meaning about the relationship between the solar panel and the body or the utility in the utility bag system?  The phrases “the first magnetozone is located on a surface of the first shell of the lid portion” in claim 7 and “the first magnetozone is located on an inner shell in the body” in claim 8 are inaccurate and indefinite because these claims are depending from claim 6 and claim 6 recites “the utility extension comprises a first magnetozone …”.  Therefore, there are no support for the same first magnetozone located on a surface of the first shell of the lid portion, on an inner shell in the body, and on the utility extension.  In claim 12, “structure” should be replaced with --article-- to provide proper antecedent for “the metallic or magnetized article”.  In claim 13, the phrase “said magnetozone” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whittington et al. (2018/0079588; hereinafter Whittington).  Whittington discloses a utility bag system (200; Figs. 1-2) comprising a body (205) having at least one of a body portion (205a), a lid portion (205b), and a storage unit (one of a plurality of exterior panels 210), a utility extension (the exterior panel 210 having the keyboard 230 and the display 235) having a pair of opposite planar surfaces, and a fastener (215, 220) arranged to removably attach one of the planar surfaces to the body.  Whittington discloses the body comprises a first shell, the utility extension comprises a second shell, and at least one of an exterior portion of the lid portion and the utility extension comprises a first magnetozone arranged to secure a metallic or magnetized article (Whittington discloses the lid portion and the body portion having a plurality of receptacles (215) and each of a plurality of exterior panels/the utility extension 210 having complementary fasteners 220, and the plurality of receptacles can also comprise magnets [0033] and the magnets on the lid portion or on the utility portion are considered equivalent to a first magnetozone as claimed because the magnets of Whittington are inherently capable to secure a metallic or magnetized article).  
As to claim 2, Whittington further discloses one of a plurality of exterior panels (210) comprises a solar panel (255; [0039]).
As to claim 3, Whittington further discloses at least one external battery/at least one internal battery/charging station (250; 260; [0039]-[0041]) and the charging station is charged by the solar panel.
As to claim 4, Whittington further discloses the body comprises at least one side wall/inner shell (Fig. 2B) having a plurality of magnets/second magnetozone (215, see above).
As to claim 5, Whittington discloses the storage unit (one of the exterior panels 210) comprises a second magnetozone (the complementary magnets 220 disposed on the storage unit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whittington in view of Cerynik (7,946,418) and/or Birnbaum (5,274,937).
As to claim 5, Whittington discloses the utility bag system comprises the storage unit as above.  To the extent that Whittington fails to show the storage unit comprises a second magnetozone.  Cerynik teaches a utility bag system (10) comprising a body (12) having a storage unit (30) and the storage unit having a magnetozone (32).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Cerynik to modify the utility bag system of Whittington so the utility bag system is constructed with the storage unit includes a second magnetozone for allowing a user to secure a metallic or magnetized article to provide more convenience for the user.
As to claim 6, Whittington further discloses the lid portion (205b) attached to the body portion (205a), the utility extension (one of the exterior panels 210) having a second shell and the utility extension is arranged to be able to attach to each of the body and the lid portion.  To the extent that Whittington fails to show the utility extension comprises a first magnetozone as claimed.  Cerynik teaches a utility bag system (10) comprising a body (12) having a utility extension (30) and the utility extension having at least one magnetic strip/magnetozone (32).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Cerynik to modify the utility bag system of Whittington so the utility bag system is constructed with the utility extension includes a first magnetozone for allowing a user to secure a metallic or magnetized article to provide more convenience for the user.
As to claim 9, Whittington discloses the utility extension comprises the fastener (215, 220) arranged to removably attach to the body.
As to claims 10 and 11, Whittington further discloses a storage unit (a second of the exterior panels 210) having a second magnetozone as modified from the teaching of Cerynik, and the storage unit is capable to be used as a workstation when in an open position.
As to claim 12, Whittington further discloses the utility extension comprises a third magnetozone as modified (Cerynik teaches the utility extension 30 comprises at least two magnetic strips/magnetozones) which is arranged to secure the utility extension to a metallic or magnetized structure while simultaneously securing the metallic or magnetized article to the second shell (since the utility extension comprises the second shell, see claim 6 above). 
As to claim 13, Cerynik teaches the magnetic strips (32) disposed on opposite surfaces of the utility extension.
As to claim 15, Cerynik teaches each magnetic strip (32) is formed by a magnet attached to the utility extension/second shell.
As to claim 16, the utility bag system of Whittington as modified further fails to show the first magnetozone is formed by a magnet located between an outer layer and an inner layer.  Birnbaum teaches a holder (10) comprising a magnet (16) disposed between an outer layer and an inner layer (12, 14).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Birnbaum to modified the utility bag system of Whittington as modified so the utility bag system is constructed with the first magnetozone formed from a magnet located between an outer layer and an inner layer for better protecting the magnet.
As to claim 17, Cerynik teaches a magnet strip is attach to an outer layer of the utility extension (30).
As to claim 18, Whittington further discloses the body portion (205a) having a plurality of walls, the lid portion (205b) attached to the body portion, and one of the exterior panels (the exterior panel 210 having the keyboard 230 and the display 235) which is considered equivalent to a workstation as claimed.  Whittington further discloses the body portion and the lid portion formed from plastic, cardboard, or paperboard material [0032] which is considered equivalent to a flexible material.  However, Whittington fails to teach the workstation having a magnetozone as claimed.  Cerynik teaches a utility bag system (10) comprising a body (12) having a workstation (30) and the workstation having at least one magnetic strip/magnetozone (32).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Cerynik to modify the utility bag system of Whittington so the utility bag system is constructed with the workstation includes a magnetozone for allowing a user to secure a metallic or magnetized article to provide more convenience for the user.
As to claim 19, Whittington further discloses the body portion formed from cardboard or paperboard or other packaging material [0032] which is considered equivalent to a flexible material.  
As to claim 20, Whittington further discloses the body portion formed from aluminum or steel cardboard or paperboard or other packaging material [0032].  If the body portion formed from the steel material which appears to be rigid which is considered equivalent to a rigid bottom as claimed and most of the utility bag system for shipping (as discloses by Whittington) is collapsible.  To the extent that Whittington fails to show the body portion comprises a rigid bottom, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the utility bag system of Whittington as modified so the body portion is constructed with a rigid bottom for better protecting the contents and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

	Response to Arguments

Applicant's arguments with respect to all pending claims have been considered but are deemed to be moot in view of the new grounds of rejection.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/
Primary Examiner, Art Unit 3736